OPINION
BY THE COURT:
Submitted on motion of plaintiffappellee to dismiss the appeal,
(1) For failure of appellant to file brief within fifty days after his notice of appeal was filed.
(2) For failure to file motion for extension of time within which to file briefs.
Both of these grounds of the motion are well taken and it must therefore be sustained.
We have an application of date January 4, 1941, of counsel for defendant-appellant for leave to file the briefs out of rule, but the reasons assigned therefor are not sufficient to support the order sought.
We have, without exception, enforced Rule VII when counsel have invoked it by motion, and no sufficient reason appears in this case to justify an exception to the rule.
The motion will be sustained.
HORÑBECK, PJ., GEIGER & BARNES, JJ., concur.